Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 1 of 6 PageID #: 26376



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




                                             §
    UNITED SERVICES AUTOMOBILE               §
    ASSOCIATION, a Texas reciprocal inter-   §
    insurance exchange,                      §
                                             §   CIVIL ACTION NO. 2:18-CV-245-JRG
                  Plaintiff,                 §
                                             §   JURY TRIAL DEMANDED
           v.                                §
                                             §   FILED UNDER SEAL
    WELLS FARGO BANK, N.A.,                  §
    a national banking association,          §
                                             §
                  Defendant.                 §



    UNITED SERVICES AUTOMOBILE ASSOCIATION’S SUR-REPLY REGARDING
            DEFENDANT WELLS FARGO BANK, N.A.’S MOTION FOR
           SUMMARY JUDGMENT OF NO WILLFUL INFRINGEMENT
Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 2 of 6 PageID #: 26377



    I.         WELLS FARGO’S UNTIMELY ARGUMENTS REGARDING POST-SUIT
               WILLFULNESS HAVE NO MERIT

               In reply, Wells attempts to argue for the first time that its post-suit infringement was not

    willful. This argument is untimely and should not be considered. Alexander v. Martin, No.

    2:08CV400, 2010 WL 3715165, at *2 (E.D. Tex. Aug. 20, 2010). Further, it is meritless. Wells

    asserts that its litigation experts

                                                                                           Reply at 2. The

    Supreme Court has expressly rejected this argument that “the ability of the infringer to muster a

    reasonable (even though unsuccessful) defense at trial” could negate willfulness. Halo Elecs., Inc.

    v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016). Notably, Wells presents no evidence that it had

    even developed these arguments when it released the infringing products, much less that anyone

    at Wells knew about and relied upon these arguments in doing so. And, of course, even if Wells

    had presented such evidence of its alleged subjective intent, that would merely present a factual

    dispute for the jury to consider, along with the evidence (discussed in USAA’s Opposition and

    below) that Wells deliberately copied USAA’s patented technology, then continued to expand its

    infringing conduct throughout this litigation knowing that it constituted infringement.

               Wells Fargo contends that M&C Innovations, LLC v. Igloo Prods. Corp., 2018 WL 4620713,

    at *5 (S.D. Tex. July 31, 2018) demonstrates that this is a “garden variety” patent case ill-suited

    for a finding of willfulness. However, the contrast between this case and M&C Innovations

    confirms the opposite. In that case, there was nothing to suggest that the plaintiff “re-dedicated

    itself to infringing after being served with the complaint.” Id. Here, in contrast, there is significant

    evidence not only that Wells knew of the patents pre-suit, but also re-dedicated itself to

    infringement post-suit, releasing new product updates throughout the litigation. Opp. at 9. Wells

    claims that the technical act of de-activating the infringing feature is trivial, yet refuses to do so.

    Id. (citing Ajami Depo, Opp. Ex. 7, and Villasenor Report, Opp. Ex. 17, at ¶¶ 212-213.)


    10735851                                          -1-
Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 3 of 6 PageID #: 26378



    II.        THERE IS SUBSTANTIAL EVIDENCE OF PRE-SUIT WILLFULNESS

               As explained in USAA’s Opposition, the record is replete with admissions of Wells’ pre-

    suit notice of the ’779, ’517, and ’571 patents. Opp. at 4. Wells’ Reply simply ignores this evidence,

    and does not argue that any of it is inadmissible or insufficient to show notice.

               Wells argues only that it did not have pre-suit knowledge of the ’090 Patent. Reply at 5.

    But this presents a fact issue for the jury. Given that Wells had notice of the ’571 patent, a jury

    could readily find knowledge the child ’090 patent, particularly given the evidence that Wells was

    aware of the USAA portfolio and intentionally copied USAA’s patented product. Arthrex, Inc. v.

    Smith & Nephew, Inc., Case No. 15-cv-1047-RSP, Dkt. No. 275 at 4-6 (E.D. Tex. Nov. 29, 2016).

    Indeed, M&C Innovations explains that “well-settled Federal Circuit precedent [holds] that copying

    a product before issuance of a patent may support willful infringement, especially when the

    infringer is warned that a patent is pending.” 2018 WL 4620713 at *3.

               Wells argues that USAA



                                                           Reply at 4. This argument is both irrelevant

    (because it ignores all of the other evidence of Wells Fargo’s pre-suit knowledge) and legally

    incorrect. USAA does not bear the burden to establish willfulness on the specific date of patent

    issuance, or any other specific date. Rather, as Halo makes clear, willfulness simply requires that

    intent in connection with “the challenged conduct,” i.e., during the time period of the

    infringement. 136 S. Ct. at 1933. USAA has provided substantial evidence of Wells’ willfulness

    both pre-and post-suit that, at a very minimum, creates material questions of fact.

               Wells’ assertion that the evidence only shows that



                                  Reply at 3, simply is not supported by evidence, much less undisputed

    evidence. The evidence, including Wells’ own admissions, is that Wells actively copied USAA’s

    10735851                                         -2-
Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 4 of 6 PageID #: 26379



    patented product. See Opp. at 6-10. Wells’ Reply entirely fails to address its own 30(b)(6)

    testimony that



                                       Opp. at 8-9. Wells also fails to address its internal documents

    instructing team members to



                                                                                              Opp. at 9.

    Indeed, this clear evidence of copying would be sufficient to support willfulness even in the

    absence of evidence of actual pre-suit knowledge. See Global-Tech Appliances, Inc. v. SEB S.A., 563

    U.S. 754, 769 (2011). Further, after copying USAA’s technology, and knowing of USAA’s pending

    and issued patents, Wells elected not to abate its infringement post-suit.

               Finally, Wells’ Reply attempts to rely on its selective waiver of an email chain from 2010

    regarding a search for USAA patents. The deadline for relying on advice of counsel was June 13,

    2019. Dkt. 105. This email was not produced until July 19, 2019. Rowles Dec., ¶3. Moreover, the

    individual who requested the advice from counsel was instructed at deposition not to answer

    questions about the 2010 search. Ex. 1 (Ajami Dep.) at 122:10-15




    This selective waiver of privilege long after the court deadline cannot be a basis for summary

    judgment.

               In summary, the record is replete with disputed facts from which a jury could find

    willfulness. Halo Elecs., 136 S. Ct. at 1932 (noting as a clear example of willfulness pirating of

    patented technology to take business from a competitor); Therma-Tru Corp. v. Peachtree Doors Inc.,

    44 F.3d 988, 997 (Fed. Cir. 1995) (accord); Apple Inc. v. Samsung Elecs. Co., Ltd., 258 F. Supp. 3d

    1013, 1027 (N.D. Cal. 2017) (accord).

    10735851                                         -3-
Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 5 of 6 PageID #: 26380



    DATED: September 16, 2019          Respectfully submitted,

                                       By: /s/ Robert C. Bunt

                                       Jason Sheasby - Pro Hac Vice
                                       Lead Attorney
                                       Lisa Glasser - Pro Hac Vice
                                       Anthony Rowles - Pro Hac Vice
                                       IRELL & MANELLA LLP
                                       1800 Avenue of the Stars, Suite 900
                                       Los Angeles, CA 90067-4276
                                       Telephone: (310) 277-1010
                                       Facsimile: (310) 203-7199

                                       Robert C. Bunt
                                       TX Bar No. 00787165
                                       PARKER, BUNT & AINSWORTH, P.C.
                                       100 E. Ferguson, Suite 1114
                                       Tyler, Texas 75702
                                       Telephone: (903) 531-3535
                                       Facsimile: (903) 533-9687


                                       Attorneys for Plaintiff United Services
                                       Automobile Association (USAA)




    10735851                           -4-
Case 2:18-cv-00245-JRG Document 221 Filed 09/24/19 Page 6 of 6 PageID #: 26381




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

           I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed

    under seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).


                                                  /s/ Robert Christopher Bunt
                                                  Robert Christopher Bunt




                                   CERTIFICATE OF SERVICE

           I hereby certify that on September 16, 2019 I caused a copy of the foregoing document

    to be served by electronic mail on Defendant’s counsel of record.



                                                          /s/ Benjamin Manzin-Monnin
                                                          Benjamin Manzin-Monnin
